DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 01/04/2021, with respect to the rejection(s) in vies of Bhogal under 35USC102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeon US20060043190 and in view of Wildebush US20130306616
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al. US20160327279 in view of Buller-Colthurst US4717572 and in view of Jeon US20060043190.
Regarding claim 1, Bhogal et al. US20160327279 discloses a food preparation appliance comprising: 
a housing defining a processing zone (Fig. 3, cooking cavity 200); 
a processing mechanism positioned within the processing zone (convection element 400); 
a thermal element positioned within the processing zone, the thermal element including at least one of a heating element and a cooling element (heating element 300); 
a sensor configured to acquire identifying data regarding identifying characteristics of a food product to be processed by the food preparation appliance (sensors 700); and

receive the identifying data from the sensor (¶56); 
identify a type of the food product based on the identifying data (¶85); and 
automatically set a predefined operating parameter of at least one of the processing mechanism and the thermal element to provide target processing of the food product based on the type and the identifying characteristics (abstract, claims 1 and 9).

Bhogal does not expressly disclose:
the processing mechanism including at least one of a conveyor, a turntable, and a translatable cage; and 
a sensor positioned external to the processing zone of the housing, the sensor configured to acquire identifying data regarding identifying characteristics of a food product to be processed by the food preparation appliance prior to entry into the processing zone. 

Buller-Colthurst US4717572 teaches an improved processing system for processing different foods by utilizing a conveyor and independently regulated zones (abstract, Col. 4 Ln. 8-33).    Buller teaches that such a system provides the advantages of processing more than one product and economical use of space (Col. 3 Ln. 55-Col. 4 Ln. 5). 
It would have been obvious to one of ordinary skill in the prior to the filing date of the invention to modify Bhogal with a conveyor and independently regulated zones such as taught by Buller-Colthurst since doing so provides the advantages of processing more than one product and economical use of space.  

Bhogal et al. US20160327279 teaches using a barcode scanner for providing identifying information about the food stuff (¶117, ¶118, ¶87).   
Jeon US20060043190 teaches a cooking apparatus with a sensor (bar code scanner 20) positioned external to the processing zone of the housing (Fig. 1, processing zone 11), the sensor configured to acquire identifying data regarding identifying characteristics of a food product to be processed by the food preparation appliance prior to entry into the processing zone (¶6 and ¶7).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bhogal with an external scanner or barcode reader, as taught by Jeon, since doing so amounts to a simple substitution of known barcode readers in the art of cooking apparatuses with the known predictable results of reading and transmitting the identifying data of the foodstuff.   
Regarding claim 2, the previously combined references teach the food preparation appliance of Claim 1, wherein the target processing includes at least one of a target amount of cooking, heating, warming, toasting, cooling, and freezing of the food product (Bhogal, ¶94).
Regarding claim 3, the previously combined references teach the food preparation appliance of Claim 1, wherein the food preparation appliance is at least one of a line conveyor oven, a conveyor toaster, a toaster, a toaster oven, an oven, and a microwave oven (Bhogal, abstract).
Regarding claim 4, the previously combined references teach the food preparation appliance of Claim 1, wherein the predefined operating parameter includes at least one of a processing time, a temperature of the thermal element, and a speed of the processing mechanism (Bhogal, ¶149).
Regarding claim 5, the previously combined references teach the food preparation appliance of Claim 1, wherein the identifying characteristics of the identifying data include at least one of a size, a weight, a temperature, a shape, a color, a texture, a nutrition content, and a number of portions of the food product entering the food preparation appliance (Bhogal, ¶103).
Regarding claim 6, the previously combined references teach the food preparation appliance of Claim 1, wherein the sensor is a first sensor, 
further comprising at least one of 
(i) a second sensor positioned to acquire processing data regarding processing characteristics of the food product at least one of during processing (Bhogal ¶66, ¶67 discloses a plurality of sensors, at least one of which acquires data during processing).
and 
(ii) a third sensor positioned to acquire post-processing data regarding post-processing characteristics of the food product after processing (Bhogal ¶66, force sensors 750 expressly measure food after the cooking session).
Regarding claim 7, the previously combined references teach the food preparation appliance of Claim 6, wherein the food preparation appliance comprises the third sensor, and wherein controller has programmed instructions to adaptively adjust the predefined operating parameter based on the post-processing processing characteristics of the food product for future processing of a similar food product (Bhogal ¶127, ¶131).
Regarding claim 8, the previously combined references teach the food preparation appliance of Claim 6, wherein the food preparation appliance comprises the second sensor, and wherein the controller has programmed instructions to adaptively adjust the predefined operating parameter during processing of the food product in response to the processing data indicating that the food product is being processed too slowly or too quickly (Bhogal, ¶143).
Regarding claim 9, the previously combined references teach the food preparation appliance of Claim 6, wherein the processing characteristics or the post-processing characteristics include at least one of a change in the size, a change in the weight, a change in the temperature, a change in the shape, a change 
Regarding claim 10, the previously combined references teach the food preparation appliance of Claim 5, wherein the sensor includes a scale positioned to weigh the food product to acquire at least a portion of the identifying data (Bhogal, ¶85).
Regarding claim 11, the previously combined references teach the food preparation appliance of Claim 5, wherein the sensor includes at least one of a scanner and a camera positioned to acquire at least a portion of the identifying data (Bhogal, ¶109; Jeon scanner 20, Fig. 1, see claim 1 above).
Regarding claim 12, the previously combined references teach the food preparation appliance of Claim 11, wherein the at least one of the scanner and the camera has an infrared imaging capability that facilitates acquiring the temperature of the food product (Bhogal, ¶62).
Regarding claim 13, the previously combined references teach the food preparation appliance of Claim 5, wherein the sensor includes a temperature sensor positioned to acquire at least a portion of the identifying data (Bhogal, ¶58).
Regarding claim 14, , the previously combined references teach the food preparation appliance of Claim 1, wherein the food preparation appliance is configured to provide independent zone processing such that multiple food products can be processed simultaneously with different operating parameters.
Buller-Colthurst US4717572 teaches an improved processing system for processing different foods by utilizing a conveyor and independently regulated zones (abstract, Col. 4 Ln. 8-33).    Buller teaches that such a system provides the advantages of processing more than one product and economical use of space (Col. 3 Ln. 55-Col. 4 Ln. 5). 
It would have been obvious to one of ordinary skill in the prior to the filing date of the invention to modify Bhogal with a conveyor and independently regulated zones such as taught by Buller-Colthurst .  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al. US20160327279 in view of Buller-Colthurst US4717572 and in view of Jeon US20060043190 in view of Geisner US9053483
Regarding claim 15, the previously combined references teach the food preparation appliance of Claim 1, wherein the user interface is at least one of directly coupled to the controller and wirelessly coupled to the controller (Bhogal, ¶23).
The modified Bhogal does not expressly disclose wherein the controller has programmed instructions to provide a message on a user interface in response to being unable to identify the type of the food product with a requisite amount of accuracy, the message providing two or more possible options for the type of the food product for selection by an operator.
Bhogal does teach a user interface and sending messages to the user providing two of more option for the type of the food product for selection by an operator (¶121).  Bhogal teaches that such operations are used in training of the device to properly identify food (¶36, ¶121). 
Geisner US9053483 teaches a system for identifying food items (abstract) wherein the system provides a value of a degree of confidence associated with a choice/potential match. If the degree of confidence is below a threshold level, the user can be instructed to further investigate the food item. See FIG. 12D. Col. 17 Ln. 64-Col 18 Ln. 7.   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bhogal with a confidence verification algorithm, such as taught by Geisner, since doing so would improve the degree of matching, allow for additional training of the device, and avoid improper identification of items. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al. US20160327279 in view of Buller-Colthurst US4717572 and in view of Jeon US20060043190 in view of Breed US20050046584.
Regarding claim 16, the previously combined references teach the food preparation appliance of Claim 1, wherein the user interface is at least one of directly coupled to the controller and wirelessly coupled to the controller (Bhogal, ¶23).
Bhogal does not expressly disclose wherein the controller has programmed instructions to: detect that the sensor is dirty or otherwise obscured; and provide an indication on a user interface to notify an operator that cleaning of the sensor is needed.
Breed US20050046584 teaches that when utilizing optical sensors it is important that the lens surface remains relatively clean.  In order to address this issues, Breed provides a self-diagnostic feature in which a warning is displayed to the user which indicates that cleaning is required (¶2033).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bhogal with a self-diagnostic sensors, as taught by Breed, in order to ensure proper and accurate operation of the sensor.  

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal et al. US20160327279 in view of Wildebush US20130306616.
Regarding claim 17, Bhogal et al. US20160327279 discloses a food preparation appliance comprising: 
a housing defining a processing zone (Fig. 3, cooking cavity 200); 
a heating element positioned within the processing zone (heating element 300); 
a sensor configured to acquire data regarding the food products (700, ¶59, claim 1); 
wherein at least one of 

(ii) the heating element includes a plurality of independently controllable heating elements (¶50); and 
a controller having programmed instructions to: 
receive the data from the food recognition device sensor (Fig. 9); 
identify a type of the food product based on the data (¶95); and 
automatically set controls of at least one of the processing mechanism and the thermal element for target processing of the food product based on the type track a plurality of food products as the plurality of food products move through the processing zone simultaneously based on data (¶50, claim 1); and 
variably control operation of at least one of the conveyor and the heating element based on the data to facilitate variably processing the plurality of food products as the plurality of food products move through the processing zone simultaneously (¶88).
Bhogal does not expressly disclose wherein 
The housing defines an inlet, an outlet, and a processing zone between the inlet and the outlet; and
a conveyor configured to move a food product from the inlet, through the processing zone, and to the outlet; 

Wildebush US20130306616 teaches a toaster oven having a housing (Fig. 1, 12) defining an inlet (24), an outlet (26), and a processing zone between the inlet and the outlet (14);
a heating element positioned within the processing zone (15, 16, Fig. 2)); and

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bhogal with a conveyor, housing, inlet, and outlet, and heating element arrangement, as taught by Wildebush, since doing so amounts to a known technique for improving toasters in the art with the known predictable results of providing a conveyor for continuous cooking of many pieces of toast.  
Regarding claim 18, the previously combined references teach the food preparation appliance of Claim 17, wherein the sensor includes at least one of a scanner, a camera, a temperature sensor, and a scale (Bhogal, ¶58- ¶66).
Regarding claim 19, the previously combined references teach the food preparation appliance of Claim 18, wherein the data includes characteristics regarding the food product including at least one of a size, a weight, a temperature, a shape, a color, a texture, a nutrition content, and a number of portions of the food products (Bhogal, ¶58-66).

Regarding claim 20, Bhogal et al. US20160327279 discloses a food preparation appliance comprising: 
a housing defining a processing zone (Fig. 3, cooking cavity 200); 
a heating element positioned within the processing zone (heating element 300); 
a first sensor positioned proximate the inlet of the housing, the sensor configured acquire pre-processing data regarding pre-processing characteristics of a food product to be processed by the food preparation appliance (camera 700, ¶59, claim 1); 
at least one of: 
(i) a second sensor positioned within the processing zone that is configured to acquire processing data regarding in-process characteristics of the food product (Bhogal ¶66, ¶67 
(ii) a third sensor position positioned proximate the outlet of the housing that is configured to acquire post-processing data regarding post-processing characteristics of the food product; and 
a controller (processing system 500) having programmed instructions to: 
receive the pre-processing data from the sensor (Fig. 9); 
identify a type of the food product based on the data (¶95); automatically set controls of at least one of the conveyer and the heating element for target processing of the food product based on the type (abstract, claims 1 and 9);
 at least one of: 
(i) receive the processing data from the second sensor regarding the in-process characteristics of the food product (Bhogal ¶66, ¶67 discloses a plurality of sensors, such as weight sensor 750, at least one of which acquires data during processing), and
(ii) receive the post-processing data from the third sensor regarding the post-processing characteristics of the food product; and 
at least one of: 
(i) adaptively adjust the predefined operating parameter during processing of the food product in response to the in-process characteristics indicating that the food product is being processed too slowly or too quickly (Bhogal, ¶143); and 
(ii) adjust the predefined operating parameter based on the post-processing characteristics of the food product for future processing of a similar food product.

Bhogal does not expressly disclose wherein 

a conveyor configured to move a food product from the inlet, through the processing zone, and to the outlet; 
Wildebush US20130306616 teaches a toaster oven having a housing (Fig. 1, 12) defining an inlet (24), an outlet (26), and a processing zone between the inlet and the outlet (14);
a heating element positioned within the processing zone (15, 16, Fig. 2)); and
a conveyor configured to move a food product from the inlet, through the processing zone, and to the outlet (conveyor 18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Bhogal with a conveyor, housing, inlet, and outlet, and heating element arrangement, as taught by Wildebush, since doing so amounts to a known technique for improving toasters in the art with the known predictable results of providing a conveyor for continuous cooking of many pieces of toast.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/               Examiner, Art Unit 3762                            

/AVINASH A SAVANI/               Primary Examiner, Art Unit 3762